Case 1:19-cv-00660-MKB-SMG Document 83 Filed 07/20/20 Page 1 of 4 PageID #: 859




                                                           DIRECT DIAL 212.763.0889
                                                           DIRECT EMAIL shecker@kaplanhecker.com



                                                              July 20, 2020

 BY ECF

 The Honorable Margo K. Brodie
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

        Re:     Federal Defenders of New York, Inc. v. Federal Bureau of Prisons, et al., No. 19
                Civ. 660 (E.D.N.Y.)

 Dear Judge Brodie:

         We write on behalf of the Federal Defenders in opposition to the government’s motion to
 vacate the Court’s order directing the government to provide “evening hours at the MDC for legal
 calls until the backlog of requests has been eliminated.” ECF Minute Entry dated July 10, 2020.
 For the reasons set forth below, the Court’s order should remain in place at least until in-person
 legal visiting meaningfully resumes.

        We begin by making clear what the government’s motion obscures: demand for legal
 access at the MDC continues to exceed supply, and many attorneys continue to wait more than 48
 hours—in some case, days more—before they can speak with their clients. As we reported to the
 government and the mediator at the end of last week, there were 14 requests for VTCs and 55
 requests for telephone calls that had been pending for more than 48 hours. If evening hours were
 not available, those numbers would increase to 27 and 82, respectively.

         Although the recent addition of evening hours has been a critical tool to stem overflow, the
 government now seeks permission to abandon those hours if it chooses. The government offers
 four arguments for why the Court’s order should be vacated.

        First, the government argues that “the parties, through the mediation process, are
 successfully managing any backlog of requests.” Doc. No. 82 at 1. But as already noted, the
 backlog of requests is not going away, and reversing course on evening hours would only
 exacerbate the issue.

        Moreover, the record belies the government’s suggestion that the Court’s assistance has
 not been needed to ensure that evening hours are available. The Federal Defenders began raising
Case 1:19-cv-00660-MKB-SMG Document 83 Filed 07/20/20 Page 2 of 4 PageID #: 860


                                                                                                      2

 the issue of evening hours toward the start of the mediation process. The government’s response
 was that it had “discussed” the issue with the Federal Defenders, it had “discussed” the issue with
 the mediator, but “[q]uite frankly, the issue is staffing.” Tr. of Apr. 10, 2010 Conf. at 22; see also
 Tr. of May 8, 2020 Conf. at 43 (“Ms. Von Dornum and I have discussed this. We have discussed
 it through the mediation process – it’s a staffing issue . . . .”). It was the Court that made clear that
 that excuse would not suffice: “[I]t’s something that you have to look into, because if the calls
 cannot be accommodated during the afternoon slot in addition to the morning slot, then you are
 going to have to do so in the evening. And then based on the fact that the number of calls have
 been increasing and courts are now scheduling more matters, which means that they will be
 increasing even more, you really need to start thinking about how to accommodate additional calls
 in the evening[.]” Tr. of May 8, 2020 Conf. at 43.

         The Federal Defenders continued to report on capacity issues after that conference. See,
 e.g., Doc. No. 59 at 3. In June, the BOP finally arranged for evening calls at the MDC—but only
 for week-long period. The Federal Defenders continued to report a large backlog of requests for
 legal access at the facility. Tr. of June 26, 2020 Conf. at 10–11. Although the government again
 added evening hours in early July, it would not commit to providing “evening hours for as a long
 as there’s a backlog that needs to be taken care of.” Tr. of July 10, 2020 Conf. at 15. The
 government insisted that it understood “the importance of having” evening hours, but it could not
 say “with certainty” that they would remain available. Id. The Court’s current order is thus the
 only thing ensuring that there is no backslide on overflow issues as the parties use the mediation
 process to address the lack of sufficient legal access and the impending return of in-person visiting.
 This is not to assign any ill intent or lack of desire to address the backlog to the BOP; rather, it
 appears that without the Court’s order, staffing is not certain.

         Second, the government argues that the BOP’s efforts should be evaluated in light of the
 fact that, in the government’s telling, the number of calls and VTCs currently offered each day is
 greater than the daily average of 22 in-personal legal visits at the MDC “at this time last year.”
 Doc. No. 82 at 2. This is an apples-to-oranges comparison. First, the government’s reference to
 the 22 in-person visits misses a crucial point: those visits were in addition to client phone calls and
 meetings with clients at the courthouse. Second, pre-pandemic in-person visits were not limited in
 duration, unlike the standard 30-minute legal calls or VTCs under the protocol. And even then, a
 series of remote conversations cannot replicate an in-person visit of equal length in terms of
 reviewing discovery or building client trust. The government seems to criticize the fact that, in
 preparing the call and VTC schedules, the Federal Defenders have, “from time to time, used
 multiple slots for one attorney-client communication or provided a number of slots over the course
 of the week to one attorney for one client.” Doc. No. 82 at 4–5. But until attorneys can safely return
 to the facility for in-person visits without time limits, spreading an attorney’s work over multiple
 time slots is exactly what is required.

         More importantly, the Sixth Amendment is not satisfied simply because the legal access
 currently provided might match an arbitrary average of past in-person visits of unknown duration.
 The question is whether the government is providing sufficient legal access based on current needs,
 driven by the government’s current prosecutorial activity. We have warned for months that the
 MDC was not prepared for the demand for legal access that would surely follow the return of new
 indictments and the pick-up of criminal proceedings. The federal government in general, and the
Case 1:19-cv-00660-MKB-SMG Document 83 Filed 07/20/20 Page 3 of 4 PageID #: 861


                                                                                                    3

 very U.S. Attorney’s Office responsible for most of those proceedings in particular, should not
 have been caught off guard.

          Third, the government argues, in effect, that the Court should not be concerned if attorneys
 have to wait more than 48 hours or longer to speak with their clients because “the existence of
 excess requests, taken alone, is an unreliable indicator.” Doc. No. 82 at 4. The government seems
 to think that because some attorneys specify a “drop-dead” date by which their call is needed, there
 is no Sixth Amendment concern raised by having to wait over 48 hours—and, in fact, often until
 that final day—to have a conversation with their client. Attorneys provide the deadline for the call
 because they know that, right now, there are long delays and they want to ensure that, at the very
 least, they speak to their client prior to the proceeding or filing at issue. But every attorney would
 rather have a call sooner, and perhaps even the opportunity for a second call or VTC, so as to better
 represent their client. BOP regulations themselves guarantee the opportunity for visiting on a
 seven-days-a-week basis, 28 C.F.R. § 551.117(a), and generally prohibit any limitation on “the
 frequency of attorney visits since the number of visits necessary is dependent upon the nature and
 urgency of the legal problems involved,” 28 C.F.R. § 543.13(b). When each week ends with a
 substantial number of attorneys who have waited 48 hours or more to speak with their clients at
 the MDC, these guarantees are not being upheld. Moreover, overflow from one week affects those
 attorneys wishing to speak with their clients the next by further reducing the available supply of
 calls. The entire premise of daily, unlimited legal visiting is that the system must be prepared to
 handle the needs as they arise.

          Finally, the government argues that the Court’s order “works at cross-purposes with the
 mediation process” and that it was unfair for the Court to enter the order without affording the
 government a “full opportunity” to be heard. Doc. No. 82 at 1, 5. However, the parties have
 discussed the specific issue of evening hours at countless court conferences and mediation
 sessions. The Court itself directed the government to consider how evening hours could be used
 to satisfy demand for legal access back in May and then waited nearly two months before entering
 an order.

          Moreover, the Court’s order is in service of mediation, not in frustration of it. Four months
 ago, the Second Circuit stated that Federal Defenders had “raised claims of the utmost gravity”
 regarding the “curtailment of the ability of pretrial detainees and others confined at the MDC to
 consult with legal counsel.” Slip op. at 25. When it remanded this case, the Circuit suggested that
 this Court “appoint a master to mediate the parties’ differences” in order “to ensure that the Federal
 Defenders have meaningful, continuous access to their clients either in person or by remote access
 pending adjudication of these claims.” Id. at 2. It made that statement while noting that “as we
 write this opinion, a different and even more dramatic challenge is presented by COVID-19” and
 that “litigation after the fact” might be insufficient to address the harms that such an emergency
 might cause. Id. at 27. The Circuit recognized that the rights at stake were “inextricably linked to
 the legitimacy of our criminal justice system” and that the “judicial branch bears a unique
 supervisory responsibility for ensuring that the right of legal consultation is not unnecessarily
 restricted by prison authorities.” Id. at 25, 26.

       The Court’s assistance in maintaining some floor of legal access appropriately assures
 meaningful, continuous access for defense counsel and is essential to providing the space for
Case 1:19-cv-00660-MKB-SMG Document 83 Filed 07/20/20 Page 4 of 4 PageID #: 862


                                                                                                    4

 mediation to continue. The Court’s order requiring evening hours just until the “backlog of
 requests has been eliminated” is properly tailored to the issues presented and fully consistent with
 the Second Circuit’s mandate.

         The looming issue for the mediation is the partial resumption of in-person legal visiting,
 which we are told may be permitted under national BOP guidance on August 1. We respectfully
 request that the requirement of evening hours remain in place at least until in-person visiting at the
 MDC meaningfully resumes, at which point the parties, the mediator, and the Court will be in a
 better position to evaluate the situation.


                                                               Respectfully submitted,


                                                               /s/ Sean Hecker
                                                               Sean Hecker


 cc:    Counsel of Record (by ECF)
        Hon. Loretta Lynch, Paul, Weiss, Rifkind, Wharton & Garrison LLP (by e-mail)
        Roberto Finzi, Paul, Weiss, Rifkind, Wharton & Garrison LLP (by e-mail)
        Edward Nasser, Paul, Weiss, Rifkind, Wharton & Garrison LLP (by e-mail)
        Jeffrey Oestericher, U.S. Attorney’s Office (S.D.N.Y.) (by e-mail)
        David Jones, U.S. Attorney’s Office (S.D.N.Y.) (by e-mail)
